Citation Nr: 1625990	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to service connection for a right knee disability. 

Entitlement to service connection for a right hand disability.  


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
When this appeal was before the Board in June 2015, it was decided in part and remanded in part for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the Veteran's claims are decided.  The medical evidence confirms the Veteran currently has a right knee disability and a right hand disability.  Thus, the central issue that must be resolved at this time is whether the Veteran's current disabilities originated during service or are otherwise related to service.  

The Veteran asserted that his right knee disability and right hand disability began during military service and worsened over time.  He further stated that his disabilities were caused by his military duties, which included jumping approximately seven feet from helicopters while wearing full gear, marching many times in various weather conditions and locations while wearing full gear, and working on heavy and light vehicles.  In a February 2014 statement, the Veteran stated that he experienced pain in his knees after jumping out of helicopters during field maneuvers.  In statements submitted in February 2014 and February 2016, he reported that he sliced his wrist on barbed wire several times during in-service night field maneuvers in Texas, and that he has had problems with his hand since.  He reported that he was treated by the medic and then returned to the field to complete the maneuvers.  

The Board notes that the Veteran's DD-214 reflects that his primary specialty was wheeled vehicle mechanic.  Service treatment records show that the Veteran was treated for a right knee injury in July 1974 after he ran into a wall.  A March 1976 service treatment record shows that the Veteran was treated for a bruised right hand.  

The Veteran underwent a VA examination in January 2013.  He reported that he injured his right knee after jumping out of a helicopter during service.  The examiner noted the July 1974 right knee injury.  The Veteran also reported that he injured his hand multiple times.  The January 2013 VA examiner opined that the Veteran's right knee disability and right hand disability were less likely as not related to service.  The opinion was based on the 40-year gap in medical treatment.  

A VA medical opinion was obtained in June 2013.  It was noted that the Veteran was treated for an in-service right knee injury, but X-rays taken at that time showed no fracture, dislocation, or abnormality.  There was no further evidence of a knee disorder in the service treatment records.  The examiner noted that the Veteran did not report knee problems at the separation examination or in 1991 when he joined the National Guard.  The following opinion was rendered:  

The [V]eteran's current examination shows mild degenerative changes that are consistent with his age and occupational history and not a remote trauma.  For these reasons, it is [less likely than not] that his right knee degenerative changes were incurred in or caused by military service.  

A VA medical opinion was obtained in January 2016.  The examiner noted the in-service right hand bruise.  The examiner concluded that it was less likely as not that the Veteran's right hand disorder was related to service.  The following rationale was provided: 

His separation from the military was not until [January] 1977.  There is no documentation to indicate that he was unable to perform his duties with his dominant hand for the remainder of his time in the military, nor were there any further complaints.  His separation exam was negative for any hand impairment or complaint.  I[n] 1991 the [V]eteran had another entrance exam for the military and the exam at that time was negative for any hand complaints or impairment.  

Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran has provided multiple statements regarding the impact of his military duties on his right knee and right hand.  The VA examiners have not considered all of the Veteran's lay statements of record in formulating the opinions.  Specifically, the examiners failed to address the Veteran's contention that his knee disability resulted from wearing full gear while performing duties such as jumping from a helicopter and marching under various conditions.  The examiners also did not address the Veteran's statements that he worked on vehicles and that he injured his hand on barbed wire during service.  The Veteran has also indicated his symptoms worsened since service.  As such, the Board finds that new VA examinations with medical opinions are warranted.  Moreover, the examiner should consider the Veteran's April 2015 private treatment record which indicates the Veteran's current occupation involved building submarines, which requires him to measure, climb stairs, and kneel.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's right knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed right knee disability is etiologically related to service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lay statements as they relate to his reports of right knee pain since service which worsened over time.  The examiner must address the Veteran's contentions that his right knee disability is due to jumping from helicopters and marching with full gear on.  The examiner must also consider the April 2015 private treatment records.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's right hand disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed right hand disability is etiologically related to service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lay statements as they relate to his reports of right hand pain since service which worsened over time.  The examiner must also address the Veteran's contentions that his right hand disability is due to working on heavy and light vehicles, as well as an injury of his wrist from barbed wire.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




